DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
Applicant’s amendments to the claims, filed 10/11/2021, are accepted and appreciated by the examiner.
Response to Arguments
Applicant’s arguments filed 10/11/2021 have been fully considered.  With regards to the Double Patenting rejection, Applicant’s filing of the terminal disclaimer has addressed this issue.  With regards to the 35 U.S.C. §112(b) Rejection Applicant’s amendments have address these issues.  With regards to the 35 U.S.C. 103 Rejection Applicant’s arguments are moot in view of the new grounds of rejection as necessitated by Applicant’s amendments.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3, 4, 12-14, 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Anonymously (Method and Apparatus for Mobile Identity Authentication) in view of Brown (US 2009/0121890 A1) and Rowe (US 2009/0239667 A1).	With respect to Claim 1 Anonymously teaches	A system comprising (See Fig 1): 	a first personal digital key (PDK) (See Fig 1 Component 107a Personal Identity document and Fig 6 Component 601 digital personal identity document) including a profile uniquely associated with a first entity (See Para[0029] the personal identity document 107 is digital 107a or physical 107n and is used by an identity subject as identification), the first PDK associated with a group during configuration, the group acting as a potential search criterion and expediting the configuration by indicating one or more settings associated with the group with which the first PDK is associated (See Fig 6 Component 609 and Para[0078]);  and 	a computing device configured to receive the group as a search criterion  (See Fig 6 Component 605) and 	However Anonymously is silent to the language of(See Para[0066] For example, one application 720A might be a location tracking application with a graphical user interface that shows the current position or trail of the PDK.)	However Brown is silent to the language	a change in location of the first PDK associated with the first entity over an interval of time	Nevertheless Rowe teaches	a change in location of the first PDK associated with the first entity over an interval of time (See Para[0061]-[0064] and Fig 8, 20-22.  Referring to FIGS. 8A-8D, display screenshots 1301 are shown which may be generated from a control station, such as a commercially available Bally control station, connected to networked gaming system 101, wherein location tracking and real-time dispatch servers and their respective databases are accessed to present an image representation of a casino floor with data superimposed relating to the PDKs and RDCs.).	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Anonymously and have a display of the location such as that of Brown.	One of ordinary skill would have been motivated to modify Anonymously because displaying the location would allow one to know where the PDK is located.	It would have been obvious to one of ordinary skill in the art at the time of filing to (See Fig 6). 	With respect to Claim 4 Anonymously is silent to the language of	The system of claim 1, further comprising: 	an alert server, 	the alert server configured to automatically provide updates and alerts for monitored entities.	Nevertheless Brown teaches	an alert server (See Para[0049]), 	the alert server configured to automatically provide updates and alerts for monitored entities (See Para[0068] Examiner notes it would have been obvious to one having ordinary skill in the art at the time the invention was made to automatically ).	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Anonymously and have alerts such as that of Brown.	One of ordinary skill would have been motivated to modify Anonymously, because providing updates and alerts would let one know if a signal has changed. 	With respect to Claim 12 Anonymously teaches	A method comprising: 	receiving a search query including one or more search criterion associated with a first personal digital key (PDK) (See Fig 1 Component 107a Personal Identity document and Fig 6 Component 601 digital personal identity document), the first PDK associated with a first entity(See Para[0029] the personal identity document 107 is digital 107a or physical 107n and is used by an identity subject as identification), the first PDK associated with a group during configuration, the association with the group acting as a potential search criterion and the association with the group expediting the configuration by indicating one or more settings associated with the group with which the first 
PDK is associated (See Fig 6 Component 609 and Para[0078]);  	receiving information indicating a location of the first PDK, the first PDK associated with the first entity (See Para[0037]);  and 	However Anonymously is silent to the language of	generating a graphical representation of a change in the location of the first PDK (See Para[0066] For example, one application 720A might be a location tracking application with a graphical user interface that shows the current position or trail of the PDK.)	However Brown is silent to the language	a change in location of the first PDK associated with the first entity over an interval of time	Nevertheless Rowe teaches	a change in location of the first PDK associated with the first entity over an interval of time (See Para[0061]-[0064] Fig 8, 20-22. Referring to FIGS. 8A-8D, display screenshots 1301 are shown which may be generated from a control station, such as a commercially available Bally control station, connected to networked gaming system 101, wherein location tracking and real-time dispatch servers and their respective databases are accessed to present an image representation of a casino floor with data superimposed relating to the PDKs and RDCs.).	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Anonymously and have a display of the location such as that of Brown.	One of ordinary skill would have been motivated to modify Anonymously because displaying the location would allow one to know where the PDK is located.	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Anonymously and use a change in location of the first PDK such as that of 
	With respect to Claim 13 Anonymously teaches	The method of claim 12, further comprising: 	generating a search interface for receiving the search query, wherein the search query includes the group as the search criterion (See Fig 6). 	With respect to Claim 14 Anonymously is silent to the language of	The method of claim 12, further comprising: 	monitoring information associated with one or more monitored PDKs including the first PDK;  and 	providing one or more of an alert and an alarm. 	Nevertheless Brown teaches	monitoring information associated with one or more monitored PDKs including the first PDK;  and 	providing at least one from a group of an alert and an alarm. (See Para[0068] [0049]).	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Anonymously and have alerts such as that of Brown.	One of ordinary skill would have been motivated to modify Anonymously, (See Para[0049]). 

Claims (5-8,10,11), (15-17, 20) are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Anonymously (Method and Apparatus for Mobile Identity Authentication) in view of Brown (US 2009/0121890 A1) and Rowe (US 2009/0239667 A1) as applied to claims 1, 12 above, and further in view of Smith (US 2007/0247366 A1).	With respect to Claim 5 Anonymously is silent to the language of	The system of claim 4, 	wherein the alert server is further configured to receive data from an alert editor, wherein the data received from the alert editor includes an alert identifier and entity associated with the alert identifier. 	Nevertheless Smith teaches	wherein the alert server is further configured to receive data from an alert editor, wherein the data received from the alert editor includes an alert identifier and entity associated with the alert identifier (See Para[0115] and [0142]).(See Para[0113])	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Anonymously and generate an alert such as that of Smith	One of ordinary skill would have been motivated to modify Anonymously, because knowing if the device is in a restricted area would allow one to monitor the area.	With respect to Claim 7 Anonymously is silent to the language of	The system of claim 4, 	wherein an alert creates a response at a monitored entity, wherein the response identifies one or more of the monitored entity associated with the alert and a type of alert.to one or more of identify the monitored entity associated with the alert and identify a type of alert. 	Nevertheless Smith teaches	wherein an alert creates a response at a monitored entity, wherein the response identifies one or more of the monitored entity associated with the alert and a type of alert.to one or more of identify the monitored entity associated with the alert and identify a type of alert.  (See Para[0113])	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Anonymously creates a response at a monitored entity such as that of Smith	One of ordinary skill would have been motivated to modify Anonymously, because alerting at a monitored entity would allow that location to be notified.	With respect to Claim 8 Anonymously teaches	The system of claim 1, 	wherein the graphical representation of the location of the first PDK associated with the first entity is displayed in real-time on one or more floor plans and the graphical representation is updated to continuously display the location of the first PDK associated with the first entity as the first PDK associated with the first entity changes (See Para[0113] and Claim 210)	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Anonymously and display in real-time such as that of Smith.	One of ordinary skill would have been motivated to modify Anonymously because displaying in real-time would allow one to accurately observe the current situation.	With respect to Claim 10 Anonymously is silent to the language of	The system of claim 1, 	wherein the graphical representation of the location of the first PDK associated with the first entity includes historical location information associated with the first PDK associated with the first entity. 	Nevertheless Smith teaches	wherein the graphical representation of the location of the first PDK associated with the first entity includes historical location information associated with the first PDK associated with the first entity. (See [0195] and Para[0113] and Claim 210)	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Anonymously and include historical location information such as that of Smith.(See Para[0192], [0114]).	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Anonymously wherein the graphical representation includes the location of the first PDK associated with the first entity and one or more floorplans such as that of Smith.	One of ordinary skill would have been motivated to modify Anonymously because, such a graphical representation would enhance the accuracy of locations.		With respect to Claim 15 Anonymously is silent to the language of	The method of claim 14, (See Para[0113])	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Anonymously and generate an alert such as that of Smith	One of ordinary skill would have been motivated to modify Anonymously, because knowing if the device is in a restricted area would allow one to monitor the area.	With respect to Claim 16 Anonymously is silent to the language of	The method of claim 14, further comprising: 	creating a response at a monitored entity to help identify the monitored entity associated with the alert or alarm, a type of alert or alarm, or both. 	Nevertheless Smith teaches	creating a response at a monitored entity to help identify the monitored entity associated with the alert or alarm, a type of alert or alarm, or both. (See Para[0114] 	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Anonymously and create a response at a monitored entity such as that of Smith	One of ordinary skill would have been motivated to modify Anonymously, because an indicator would help identify the alarm.
 
	With respect to Claim 17 Anonymously is silent to the language of	The method of claim 12, 	wherein the generated graphical representation of the location of the first PDK associated with the first entity is displayed in real-time on one or more floor plans and the graphical representation is updated to continuously display a graphical representation of the location of the first PDK associated with the first entity as the first PDK associated with the first entity changes location or moves between floorplans. 	Nevertheless Smith teaches	wherein the generated graphical representation of the location of the first PDK associated with the first entity is displayed in real-time on one or more floor plans and the graphical representation is updated to continuously display a graphical representation of the location of the first PDK associated with the first entity as the first PDK associated with the first entity changes location or moves between floorplans. (See Para[0113] and Claim 210)	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Anonymously and display in real-time such as that of Smith.	One of ordinary skill would have been motivated to modify Anonymously because displaying in real-time would allow one to accurately observe the current situation.	With respect to Claim 20 Anonymously is silent to the language of		The method of claim 14, 	wherein generated graphical representation includes the location of the first PDK associated with the first entity on a floorplan of a monitored area when the first PDK is detected within a predefined range of a second PDK, responsive to an alert associated with the second PDK.	Nevertheless Smith teaches	wherein generated graphical representation includes the location of the first PDK associated with the first entity on a floorplan of a monitored area when the first PDK is detected within a predefined range of a second PDK, responsive to an alert associated with the second PDK. (See Para[0192], [0114]).	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Anonymously wherein the graphical representation includes the location of the first PDK associated with the first entity and one or more floorplans such as that of Smith.	One of ordinary skill would have been motivated to modify Anonymously because, such a graphical representation would enhance the accuracy of locations.
Allowable Subject Matter
Claims 2, 9, 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSHIHISA ISHIZUKA whose telephone number is (571)270-7050. The examiner can normally be reached M-F 11:00-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YOSHIHISA . ISHIZUKA
Examiner
Art Unit 2863



/YOSHIHISA ISHIZUKA/Primary Examiner, Art Unit 2863